            Case 2:20-cv-00756-JS Document 39 Filed 06/14/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEITHROLLIN THOMPSON                           :           CIVIL ACTION
                                                :
       v.                                       :           No. 20-756
                                                :
 SOUTHEASTERN PENNSYLVANIA                      :
 TRANSPORTATION AUTHORITY                       :

                                           ORDER

       AND NOW, this 14th day of June, 2021, upon consideration of Defendant Southeastern

Pennsylvania Transportation Authority’s (SEPTA) Fourth Motion to Dismiss, Plaintiff Keithrollin

Thompson’s response, and SEPTA’s reply, and following an April 8, 2021, oral argument on the

Motion, and for the reasons stated in the accompanying Memorandum, it is ORDERED the Motion

(Document 22) is GRANTED. Thompson’s Third Amended Complaint (Document 20) is

DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

       The Clerk of Court is DIRECTED to mark this case CLOSED.

                                                    BY THE COURT:



                                                     /s/ Juan R. Sánchez
                                                    Juan R. Sánchez, C.J.
